 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC BASS,                                          No. 2:17-cv-1938 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    THOMAS FERRARA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff alleges defendants failed to provide him with adequate dental treatment in

19   violation of the Eighth Amendment. Presently before the court is plaintiff’s motion to proceed in

20   forma pauperis (ECF No. 7) and complaint for screening (ECF No. 1).

21                                         IN FORMA PAUPERIS

22          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

23   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

24          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

25   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

26   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

27   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

28   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
                                                         1
 1   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 2   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 3   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 4   1915(b)(2).

 5                                                  SCREENING

 6          I.      Legal Standards

 7               The court is required to screen complaints brought by prisoners seeking relief against a

 8   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

 9   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

10   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

11   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

12   U.S.C. § 1915A(b)(1) & (2).

13               A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

14   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

15   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

16   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

17   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

18   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

19               Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

20   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
21   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

22   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

23   However, in order to survive dismissal for failure to state a claim a complaint must contain more

24   that “a formulaic recitation of the elements of a cause of action;” it must contain factual

25   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550

26   U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
27   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

28   ////
                                                            2
 1   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 2   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 3
              The Civil Rights Act under which this action was filed provides as follows:
 4
                     Every person who, under color of [state law] . . . subjects, or causes
 5                   to be subjected, any citizen of the United States . . . to the deprivation
                     of any rights, privileges, or immunities secured by the Constitution .
 6                   . . shall be liable to the party injured in an action at law, suit in equity,
                     or other proper proceeding for redress.
 7
     42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the
 8
     actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
 9
     Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
10
     person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §
11
     1983, if he does an affirmative act, participates in another’s affirmative acts or omits to perform
12
     an act which he is legally required to do that causes the deprivation of which complaint is made.”
13
     Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
14
              Moreover, supervisory personnel are generally not liable under § 1983 for the actions of
15
     their employees under a theory of respondeat superior and, therefore, when a named defendant
16
     holds a supervisorial position, the causal link between him and the claimed constitutional
17
     violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);
18
     Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations
19
     concerning the involvement of official personnel in civil rights violations are not sufficient. See
20
     Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
21
        II.      Allegations in the Complaint
22
              The allegations giving rise to plaintiff’s claims occurred while plaintiff was housed at the
23
     Solano County Jail. (ECF No. 1 at 1.) Plaintiff names as defendants: (1) under sheriff Thomas
24
     Ferrara; (2) dentist Dr. Lew; (3) physician Dr. Jim; and (4) medical assistant Choera.
25
              Plaintiff claims that in late July 2017 he began experiencing pain in two of his teeth. (Id.
26
     at 3.) He submitted medical requests and was examined by Dr. Jim on August 2, 2017. Dr. Jim
27
     observed that plaintiff had an abscessed and infected tooth. Dr. Jim prescribed pain medication
28
                                                           3
 1   and put plaintiff on the waiting list to be seen by a dentist. Plaintiff was seen by the dentist, Dr.

 2   Lew, on August 19, 2017. He claims one tooth needed to be extracted and one tooth required a

 3   filling. He claims Dr. Lew stated, “we only extract teeth here.” He alleged that thereafter, he was

 4   not treated for his dental needs for over thirty days. Plaintiff stated he believes that because of the

 5   delay the tooth that previously needed a filling must now be extracted.

 6                 Plaintiff also states that under sheriff Thomas Ferrara was aware of the backlog of dental

 7   requests and has not taken action to alleviate the problem. (Id. at 4.) Plaintiff claims Medical

 8   Assistant Choera is liable because she was aware of his need for dental treatment because she

 9   responded to his grievance.

10          III.      Does Plaintiff State a Claim under 42 U.S.C. § 1983?

11                    A. Legal Standards under the Eighth Amendment

12                 The Eighth Amendment prohibits state actors from acting with deliberate indifference to

13   an inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825 (1994). A “system of ready

14   access to adequate dental care” is required by the Eighth Amendment, and deliberate indifference

15   to dental needs is proscribed. Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989). “In order

16   to state a cognizable [Eighth Amendment denial of medical care] claim, a prisoner must allege

17   acts or omissions sufficiently harmful to evidence deliberate indifference to serious medical

18   needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). “A ‘serious’ medical need exists if the

19   failure to treat a prisoner’s condition could result in further significant injury or the ‘unnecessary

20   and wanton infliction of pain.’” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991),
21   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

22   banc) (quoting Estelle, 429 U.S. at 104). “The existence of an injury that a reasonable doctor or

23   patient would find important and worthy of comment or treatment; the presence of a medical

24   condition that significantly affects an individual’s daily activities; or the existence of chronic and

25   substantial pain are examples of indications that a prisoner has a ‘serious’ need for medical

26   treatment.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1337-41 (9th Cir. 1990); Hunt v.
27   Dental Dep’t, 865 F.2d 198, 200-01 (9th Cir. 1989)).

28   ////
                                                             4
 1            Deliberate indifference may be found when prison officials deny, delay, or intentionally

 2   interfere with medical treatment, or through the manner in which treatment is provided. See

 3   Estelle, 429 U.S. at 104-05. However, “mere delay . . . , without more, is insufficient to state a

 4   claim of deliberate medical indifference,” the delay must also be harmful. Shapley v. Nevada Bd.

 5   of State Prison Com’rs, 766 F.2d 404, 407 (9th Cir. 1985).

 6               B. Analysis

 7                   1. Dr. Lew

 8            Taking the allegations in the complaint as true, plaintiff has stated a potentially cognizable

 9   claim for deliberate indifference in violation of his Eighth Amendment rights. Plaintiff has

10   claimed Dr. Lew was aware plaintiff required treatment, plaintiff’s treatment was delayed, and

11   that caused plaintiff to remain in pain. McGuckin, 974 F.2d at 1060.

12                   2. Dr. Jim

13            The facts stated in the complaint indicate Dr. Jim referred plaintiff for dental care and

14   prescribed medication to help treat plaintiff’s pain. Accordingly, plaintiff has failed to allege

15   sufficient facts showing that Dr. Jim acted with deliberate indifference to his dental needs. See

16   Jett v. Penner, 439 F.3d 1091, 1096 (Deliberate indifference is shown by “a purposeful act or

17   failure to respond to a prisoner’s pain or possible medical need.”) (citing McGuckin, 974 F.2d at

18   1060).

19                   3. Under Sheriff Ferrara

20            “A plaintiff must allege facts, not simply conclusions, that show that an individual was
21   personally involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193,

22   1194 (9th Cir. 1998). For an individual to be liable in his official capacity, a plaintiff must allege

23   that the official acted as a result of a policy, practice, or custom. See Cortez v. County of Los

24   Angeles, 294 F.3d 1186, 1188 (9th Cir. 2001). Further, there is no respondeat superior liability

25   under § 1983, so a defendant’s position as the supervisor of someone who allegedly violated a

26   plaintiff’s constitutional rights does not make him liable. Monell v. Dep’t of Soc. Servs., 436
27   U.S. 658, 691 (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Plaintiff’s conclusory

28   ////
                                                         5
 1   allegation that Ferrara was aware of delays in inmates receiving dental treatment is not sufficient

 2   to show that he violated plaintiff’s rights.

 3                   4. Medical Assistant Choera

 4           Defendant Choera’s actions in responding to plaintiff’s grievance, alone, cannot give rise

 5   to any claims for relief under § 1983. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993).

 6   Prisoners have no stand-alone due process rights related to the administrative grievance process.

 7   See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); see also Ramirez v. Galaza, 334 F.3d

 8   850, 860 (9th Cir. 2003) (holding that there is no liberty interest entitling inmates to a specific

 9   grievance process). Prison officials are not required under federal law to process inmate

10   grievances in a specific way or to respond to them in a favorable manner. Because there is no

11   right to any particular grievance process, plaintiff cannot state a cognizable claim based on his

12   allegations that defendant Choera did not provide plaintiff with any relief through the grievance

13   process.

14                                 FILING AN AMENDED COMPLAINT

15           As set out above, plaintiff fails to state cognizable claims against defendants Dr. Jim,

16   Sheriff Ferrara, and medical assistant Choera. However, plaintiff will be given an opportunity to

17   amend the complaint as to those defendants.

18           Plaintiff is advised that in an amended complaint he must clearly identify each defendant

19   and the action that defendant took that violated his constitutional rights. The court is not required

20   to review exhibits to determine what plaintiff’s charging allegations are as to each named
21   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

22   charging allegations must be set forth in the amended complaint so defendants have fair notice of

23   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

24   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

25   Fed. R. Civ. P. 8(a).

26           Any amended complaint must show the federal court has jurisdiction, the action is brought
27   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

28   contain a request for particular relief. Plaintiff must identify as a defendant only persons who
                                                           6
 1   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

 2   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

 3   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

 4   he is legally required to do that causes the alleged deprivation).

 5          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

 6   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

 7   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

 8   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

 9          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

10   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

11   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

12   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

13   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

14   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

15   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

16          An amended complaint must be complete in itself without reference to any prior pleading.

17   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.

18          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

19   has evidentiary support for his allegations, and for violation of this rule the court may impose

20   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.
21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 7) is granted;

23          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

24              is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

25              1915(b)(1). All fees shall be collected and paid in accordance with this court’s order

26              to the Director of the California Department of Corrections and Rehabilitation filed
27              concurrently herewith.

28          3. Plaintiff has stated a potentially cognizable Eighth Amendment claim against Dr. Lew.
                                                         7
 1            4. Plaintiff’s claims against Dr. Jim, Sheriff Ferrara, and Choera are dismissed with leave

 2                 to amend for failure to state a claim.

 3            5. Plaintiff has the option to proceed immediately on his Eighth Amendment claim

 4                 against defendant Dr. Lew as set forth in Section II above, or to amend the complaint.

 5            6. Within fourteen days of service of this order, plaintiff shall complete and return the

 6                 attached form notifying the court whether he wants to proceed on the screened

 7                 complaint or whether he wants to file a first amended complaint.

 8            7. Failure to comply with this order will result in a recommendation that this action be

 9                 dismissed.

10   Dated: November 13, 2018
11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner.Civil.Rights/bass1938.scrn

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            8
 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    ERIC BASS,                                      No. 2:17-cv-1938 DB P

10                       Plaintiff,

11           v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
12    THOMAS FERRARA, et al.,

13                       Defendants.

14
            Check one:
15
     _____ Plaintiff wants to proceed immediately on his Eighth Amendment claim against defendant
16
            Dr. Lew without amending the complaint. Plaintiff understands that by going forward
17
            without amending the complaint he is voluntarily dismissing his claims against defendants
18
            Dr. Jim, Sheriff Ferrara, and Choera without prejudice.
19

20
     _____ Plaintiff wants to amend the complaint.
21

22
     DATED:_______________________
23

24                                               Eric Bass
                                                 Plaintiff pro se
25

26
27

28
                                                     9
